              Case 2:20-cr-00085-RAJ Document 154 Filed 09/01/21 Page 1 of 1




 1                                                THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                   )   No. CR20-085-RAJ
 9                                               )
                     Plaintiff,                  )
10                                               )   ORDER GRANTING DEFENDANT’S
                v.                               )   MOTION FOR LEAVE TO FILE REPLY
11                                               )   TO GOVERNMENT’S RESPONSE TO
     HARBANS SINGH,                              )   PRELIMINARY JURY INSTRUCTION
12                                               )   (Dkt. # 141)
                     Defendant.                  )
13                                               )
14
15          The Court has reviewed the Defendant’s motion to for leave to file reply to the
16   government’s response to preliminary jury instruction (Dkt. # 141) and the records and
17   files herein,
18          It is now ORDERED that the Motion (Dkt. # 143) is GRANTED and the defense
19   is granted leave to file a reply to the government’s response to preliminary jury
20   instruction.
21          DATED this 1st day of September, 2021.
22
23
                                                      A
                                                      The Honorable Richard A. Jones
24                                                    United States District Judge
25
26

       ORDER GRANTING DEFENDANT’S                               FEDERAL PUBLIC DEFENDER
       MOTION TO FILE REPLY TO                                     1601 Fifth Avenue, Suite 700
       GOVERNMENT’S RESPONSE                                         Seattle, Washington 98101
       (Harbans Singh, CR20-085 RAJ.) - 1                                       (206) 553-1100
